DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 11 July 2022 has been entered.
	
Response to Amendment
This Office action is responsive to the amendment filed 11 July 2022. Claims 7, 8, and 15-19 have been cancelled. Claims 1-6, 9-14 and 20 are pending and are examined.
The amendment to claim 14 overcomes the claim objections in the Final Rejection of 11 April 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    783
    1491
    media_image1.png
    Greyscale


Claims 1-6, 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (“Optimisation of Aero and Industrial Gas Turbine Design for the Environment,” PhD Thesis, Cranfield University, School of Engineering, 2009) in view of Adams (US 2015/0377123).
In the following rejections, the dimensions are deduced from Jackson’s Appendix and the scaled drawing attached herewith. Even if the measurement off the drawing is not absolutely accurate, the numbers obtained are close enough to suggest to one of ordinary skill in the art that the claimed ratios would have been an obvious optimization before the filing of the claimed invention.
Regarding claim 1, Jackson teaches, “a gas turbine engine for an aircraft (Annotated Fig. A) comprising: an engine core (Annotated Fig. A) comprising a turbine (Annotated Fig. A), a compressor (Annotated Fig. A), and a core shaft connecting the turbine to the compressor (Annotated Fig. A); a fan located upstream of the engine core (Annotated Fig. A), the fan comprising a plurality of fan blades(Annotated Fig. A); a nacelle surrounding the gas turbine engine (Annotated Fig. A), the nacelle comprising an inner surface at least partly defining a bypass duct located radially outside of the engine core (Annotated Fig. A); and a bypass duct outlet guide vane extending radially across the bypass duct between an outer surface of the engine core and the inner surface of the nacelle (Annotated Fig. A), wherein the bypass duct outlet guide vane extends between a radially inner tip and a radially outer tip and has a leading edge and a trailing edge relative to a direction of gas flow through the bypass duct (Annotated Fig. A), an outer wall axis is defined joining the radially outer tip of the trailing edge of the bypass duct outlet guide vane and a rearmost tip of the inner surface of the nacelle (Annotated Fig. A), wherein the outer wall axis lies in a longitudinal plane containing a centreline of the gas turbine engine (Annotated Fig. A), an outer bypass duct wall angle is defined as the angle between the outer wall axis and the centreline, and the outer bypass duct wall angle is in a range from -15 to +1 degrees (In Annotated Fig. A, the outer bypass duct wall angle is tanh-1(-.05 m/2.5 m)=-1.1 degrees, which is within the claimed range of -15 degrees to 1 degrees) and
wherein a fan tip radius of the fan is measured between a centreline of the engine and an outermost tip of each fan blade at its leading edge (Annotated Fig. A, 1.43 m), the fan tip radius being in the range from 110 cm to 150 cm (Annotated Fig. A, 1.43 m); and the nacelle is arranged to surround the fan and the engine core (Annotated Fig. A) and define a bypass exhaust nozzle, the bypass exhaust nozzle having an outer radius (Annotated Fig. A), and an outer bypass to fan ratio of: 
 
    PNG
    media_image2.png
    47
    433
    media_image2.png
    Greyscale

is in the range from 0.6 to 1.05 (The outer radius of the bypass exhaust nozzle is 1.38 m at the exit the bypass exhaust nozzle and the fan tip radius is 1.43 m. Hence, an outer bypass to fan ratio is .965, which is within the claimed range of .6 to 1.05.) 
wherein the bypass exhaust nozzle has an inner radius (In annotated Fig. A, Jackson teaches the inner radius of the bypass exhaust nozzle varies between 0.76 m to 1 m, at the exit plane of the bypass exhaust nozzle it is 1 m), and an inner bypass to fan ratio of: the inner radius of the bypass exhaust nozzle to the fan tip radius (In Annotated Fig. A, Jackson teaches a fan tip radius and an inner radius of the bypass exhaust nozzle and hence a ratio of these two quantities)  and wherein the bypass exhaust nozzle has an exit plane (In annotated Fig. A, the exit plane is at the rearmost tip of the nacelle) and the inner radius of the bypass exhaust nozzle is measured at the axial position of the exit plane of the bypass exhaust nozzle (1.0 m in Annotated Fig. A), wherein the measured inner radius is used to determine the inner bypass to fan ratio (In annotated Fig. A, at the exit plane, inner radius of the bypass exhaust nozzle is 1.0 m. This provides an inner bypass to fan ratio of 0.7).
In annotated Fig. A, the inner bypass to fan ratio is 0.7. In Appendix 7, Jackson teaches, for the design shown in annotated Fig. A, the inner radius of the bypass nozzle (Referred to as Radius BP NOZ inner on page 230) can vary from .918 m to 1.045 m. Thus, Jackson teaches a range of the inner bypass to fan ratio of between .642 to .73. 
Jackson teaches the inner radius of the bypass nozzle is the radius of the last stage of the low pressure turbine, which is the maximum diameter along the low pressure turbine, plus a factor to account for the structure. This structural factor is called “Add to radius to clear LPT” on page 230. Its value is .1 m for the example described above. In the table on page 230, the Radius LTP Tip Out + Add to radius to clear LPT=Radius BP Nozzle inner. Thus, inner radius of bypass exhaust nozzle equals the maximum diameter to the low pressure turbine plus the structural factor.
The claims recite an engine area ratio of: a fan face area/ (a turbine diameter x a core length) is in a range from 1.7 to 3, the fan face area based on the fan tip radius, the turbine diameter taken at a lowest pressure rotor stage of the turbine, and the core length is measured along the centreline of the gas turbine engine from a mean radius point of a first stage of a compressor blade leading edge to a mean radius point of a blade trailing edge of the lowest pressure rotor stage of the turbine.
As shown in Annotated Fig. A, Jackson teaches an engine area ratio of the fan face area based on the fan tip radius, the turbine diameter taken at a lowest pressure rotor stage of the turbine, and the core length is measured along the centreline of the gas turbine engine from a mean radius point of a first stage of a compressor blade leading edge to a mean radius point of a blade trailing edge of the lowest pressure rotor stage of the turbine. 
Appendix 7 provides a fan face area (Referenced as Atip in in Appendix 7), a turbine diameter taken at a lowest pressure rotor stage (Referenced as Radius LPT Tip out in Appendix 7) and core length measured along the centerline of the gas turbine from a main radius point of a first stage of the compressor blade leading edge to a mean radius point of a blade trailing edge of the lowest pressure rotor stage of the turbine.  
The core length is obtained from Appendix 7 as a value of the “Distance core LE to BP nozzle” - .5 m. It can be seen in Annotated Fig. A, the core length measured from the figure is equal to the value of the “Distance core LE to BP nozzle” -.5 m for the Trent 892 engine in Appendix 7. In Jackson, the different engines are scaled by making the LPT turbine longer and keeping the compressor dimensions constant. This fact is evident when the values of the “distance core LE to BP nozzle” are compared to the “LPT length” in Appendix 7. When comparing the numbers, it is seen that the changes to “Distance core LE to BP nozzle” measurements change in accordance with the change in the LPT length. On page 41, Jackson states the leading edge of the IP compressor has been taken as the datum for axial dimensions for all engines. The LP turbine length and engine scaling by increasing the LPT turbine length is discussed on pages 42-44. 
Thus, using the values from Appendix 7 of (Atip in)/( 2 x Radius LPT Tip out x (Distance core LE to BP nozzle - .5 m), Jackson teaches an engine area ratio, for engine with a bypass ratio of 15, in a range between 14.054/ ((2 x 1.075) x (3.827-.5)) to 14.054/((2 x 1.234) x (4.164-.5) or between 1.964 to 1.55. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Jackson in Annotated Fig. A have an engine area ratio between 1.964 to 1.55 as taught by Jackson in Appendix 7, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case to result in an engine area ratio between 1.55 to 1.964, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
In the case where the claimed ranges, in this case between an engine area ratio of between 1.7 to 3 "overlap or lie inside ranges disclosed by the prior art," in this case an engine area ratio between 1.55 to 1.964, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Jackson doesn’t teach at the exit plane, the inner bypass to fan ratio is between .57 to .6. 
Adams teaches a geared turbofan engine (Fig. 1). In ¶47, Adams teaches “Another characteristic of low pressure turbine radial compactness is relative to the fan size. An exemplary fan size measurement is the maximum tip radius RTmax of the fan blades. An exemplary ratio is the maximum R0 along the pressure turbine section to RTmax of the fan blades. Exemplary values for this ratio are less than about 0.55 (e.g., about 0.35-.55).” In ¶48, Adams teaches the ratio may be used to achieve a compact engine design. 
As discussed above, in Jackson, the maximum RO along the pressure turbine section is the same as the value at the exit plane to the bypass exhaust nozzle, which provides the inner radius of the bypass exhaust nozzle when a structural factor is included. Thus, in Adams, when a structural factor is added the ratio of the inner bypass nozzle to the fan tip diameter would be slighter higher than .35-.55 (For example, in Jackson one maximum radius of the low pressure turbine to the fan radius is .818/1.43=.57 and the ratio of the bypass nozzle inner radius to the fan diameter is .918/1.43= .642 when a structural factor of .1 m is added.) Nevertheless, Adams teaches a value of the ratio of inner radius of the bypass exhaust nozzle to the fan tip radius as low as about .35, which is significantly below the claimed range of .57 and Jackson teaches a value of the value of the ratio of inner radius of the bypass exhaust nozzle to the fan tip radius as high as .73 which is significantly above the claimed range of .6. Thus, Jackson in view of Adams teaches values between .35 and .73.
Adams teaches the ratio of inner radius of the bypass exhaust nozzle to the fan tip radius is recognized as a result effective variable which achieves a recognized result (Adams specifically teaches maximum radius of the low pressure turbine to the fan radius is a result effective variable and Jackson teaches the inner radius of the bypass nozzle is the maximum radius of the low pressure turbine plus a structural factor). In this case, the recognized result is its effect on the engine compactness.
Therefore, since the general conditions of the claim, i.e., an engine with a ratio of the inner bypass nozzle to the fan tip radius, were disclosed in in the prior art by Jackson in view of Adams, it is not inventive to discover the optimum ratio of the inner bypass nozzle to the fan tip radius by routine experimentation (In Re Antonie, 559 F.2d 618,195 (CCPA)), and it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the ratio of the inner bypass nozzle to the fan tip radius of the engine of Jackson to be within the claimed range of .57 to .6 in order to provide a compact engine design, as taught by Adams.
Regarding claim 2, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer bypass duct wall angle is in a range between -5 degrees and -1 degrees (In Annotated Fig. A, the outer bypass duct wall angle is tanh-1(-.05 m/2.5 m) = -1.1 degrees, which is within the claimed range of -5 degrees to -1 degrees).
Regarding claim 3, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer bypass duct wall angle is in a range between -4 degrees and -1 degrees (In Annotated Fig. A, the outer bypass duct wall angle is tanh-1(-.05 m/2.5 m) = -1.1 degrees, which is within the claimed range of -4 degrees to -1 degrees).
Regarding claim 4, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer bypass duct wall angle is in a range between -.5 degrees and -4 degrees (In Annotated Fig. A, the outer bypass duct wall angle is tanh-1(-.05 m/2.5 m) = -1.1 degrees, which is within the claimed range of -.5 degrees to -4 degrees. Examiner has interpreted the units as degrees. The fan tip radius is 1.43 m which is in the claimed range of 110 cm to 150 cm.).
Regarding claim 5, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches a negative value of the outer bypass duct wall angle corresponds to the outer wall axis sloping towards the centreline of the gas turbine engine (Annotated Fig. A, the outer wall axis slopes toward the centerline).
Regarding claim 6, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches a bypass duct outlet guide vane radius, measured radially between the engine centreline and the radially outer tip of the trailing edge of the bypass outlet guide vane.
In Annotated Fig. A, the outlet guide vane radius is 143 cm, which is outside the range of 110 cm to 135 cm, as claimed. Jackson discloses the claimed invention except that the outlet guide vane radius is outside the range of 110 cm to 135 cm. It would have been an obvious matter of design choice to have the outlet guide vane radius within the range of 110 cm to 135 cm, such as an outlet guide vane radius of 135 cm, since applicant has not disclosed the magnitude of the length of the outlet guide vane radius solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with an outlet guide vane radius of 135 cm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jackson to have an outlet guide vane radius of 135 cm because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.
Regarding claim 9, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer bypass to fan ratio is in the range from 0.60 to 1.05 (The outer radius of the bypass exhaust nozzle is 1.38 m at the exit the bypass exhaust nozzle and the fan tip radius is 1.43 m. Hence, an outer bypass to fan ratio is .965, which is within the claimed range of .6 to 1.05.).
Regarding claim 10, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer bypass to fan ratio is in the range from 0.9 to 1.0 (The outer radius of the bypass exhaust nozzle is 1.38 m at the exit the bypass exhaust nozzle and the fan tip radius is 1.43 m. Hence, an outer bypass to fan ratio is .965, which is within the claimed range of .9 to 1.0.).
Regarding claim 11, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the bypass exhaust nozzle has an exit plane (Annotated Fig. A, rearmost tip of the nacelle), and the outer radius of the bypass exhaust nozzle is measured at the axial position of the exit plane of the bypass exhaust nozzle (The value of outer radius of the bypass exhaust nozzle, 1.38 m, is measured at the axial position of the exit plane of the bypass exhaust nozzle.).
Regarding claim 12, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer radius of the bypass exhaust nozzle is measured at the rearmost tip of the nacelle (The value of outer radius of the bypass exhaust nozzle, 1.38 m, is measured at the rearmost tip of the nacelle.).
Regarding claim 13, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer radius of the bypass exhaust nozzle is the radial distance between the centreline of the engine and an inner surface of the nacelle at the axial position of the rearmost tip of the nacelle (The value of outer radius of the bypass exhaust nozzle,1.38 m, is the radial distance between the centreline of the engine and an inner surface of the nacelle at the axial position of the rearmost tip of the nacelle).
Regarding claim 14, Jackson in view of Adams teaches the invention as claimed and described above and Jackson further teaches the outer radius of the bypass exhaust nozzle is in the range of 100 cm to 145 cm (Annotated Fig. A, the outer radius of the bypass exhaust nozzle is 138 cm at the rearmost tip of the nacelle, which is within the claimed range of 100 cm to 200 cm.).
Regarding claim 20, Jackson in view of Adams teaches the invention as claimed and described above. In particular, Jackson in view of Adams teaches a fan tip radius of 143 cm, and an inner bypass to fan ratio of between .57 to .6, via routine experimentation because the ratio of the inner radius of the bypass exhaust nozzle to the fan tip radius is a result effective variable. The range of .57-.6 provides an inner radius of the bypass exhaust nozzle between 82 cm and 86 cm.
Jackson in view of Adams teaches the invention as claimed and as discussed above so far. However, Jackson in view of Adams doesn’t teach an inner radius of the bypass exhaust nozzle is between 65 cm and 90 cm. In the case where the claimed ranges, an inner radius of the bypass exhaust nozzle is between 65 cm and 90 cm, "overlap or lie inside ranges disclosed by the prior art," an inner radius of the bypass exhaust nozzle is between 82 cm and 86 cm, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Response to Arguments
Applicant argues that Jackson or Adams doesn’t teach an engine area ratio of between 1.7 and 3. As discussed above, the rejection is updated to show that Jackson teaches an engine area ratio that overlaps with claimed range and hence, the claims are rendered obvious by Jackson in view of Adams.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741